EXHIBIT 10.1
April 22, 2009                    
Mr. Mark A. Alexander
Chief Executive Officer
Suburban Propane Partners, L.P.
24 Route 10 West
Whippany, New Jersey 07981-0206
Dear Mr. Alexander:
This letter agreement (this “Agreement”) confirms our mutual understanding and
agreement as to the arrangements relating to your separation from Suburban
Propane Partners, L.P. (the “MLP”) and its subsidiaries (collectively with the
MLP, “Suburban”) at the end of the current fiscal year.
In this Agreement, the close of business on September 26, 2009 is referred to as
the “Separation Time;” the period from the date hereof until the Separation Time
is referred to as the “Remaining Period;” and the period from the Separation
Time until the third anniversary thereof is referred to as the
“Consultancy/Non-Competition Period.”
1. Separation and Related Matters.
(a) Your employment with Suburban shall end at the Separation Time. Immediately
following the Separation Time, you shall be deemed to have resigned (with
immediate effect and without any further action of the parties) from your
position as Chief Executive Officer of the MLP and from all other positions you
hold with Suburban.
(b) You shall not stand for election to the Board of Supervisors of the MLP (the
“Board of Supervisors”) at the next Tri-Annual Meeting of Unitholders.
Immediately following such meeting you shall be deemed to have resigned (with
immediate effect and without any further action of the parties) from the Board
of Supervisors and from all other boards of supervisors and boards of directors
of Suburban on which you serve.
(c) On or before the Separation Time, you shall comply, or cause Suburban Energy
Services Group LLC to comply, with the provisions of Section 4.6(b) of the Third
Amended and Restated Agreement of Limited Partnership of the MLP in the manner
requested by the Board of Supervisors but in no event shall you lose the market
value of the units on the date of transfer as a result of such compliance.
2. Existing Employment Agreement.
(a) During the Remaining Period, the Amended and Restated Employment Agreement,
dated as of February 25, 2009, by and between Suburban Propane, L.P. and you
(the “Existing Employment Agreement”) shall remain in full force and effect
except that the parties agree as follows: (i) the parties waive any notice that
may be applicable under Section 1 or Section 5.6 thereof in connection with the
termination of the Existing Employment Agreement pursuant to Section 2(b)
hereof; (ii) the execution and delivery of this Agreement shall not constitute
either a “Non-Renewal Notice” or a termination for “Good Reason” or without
“Cause” thereunder; (iii) during the Remaining Period, the Existing Employment
Agreement shall not be terminated for “Good Reason” or without “Cause” and a
“Non-Renewal Notice” shall not be given; and (iv) you may seek or discuss other
opportunities not inconsistent with Section 7(a).
(b) At the Separation Time, the Existing Employment Agreement shall be
terminated (without any action of the parties) and shall be of no further force
or effect. Notwithstanding anything to the contrary herein, you will be deemed
to have incurred a “separation from service” as of the Separation Time under
Treasury Regulation Section 1.409-1(h) for purposes of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”).

 

 



--------------------------------------------------------------------------------



 



3. Compensation and Benefits.
(a) As soon as practicable after the Separation Time, you shall receive any base
salary and vacation that is accrued but unpaid through the Separation Time and
reimbursement of expenses incurred prior to the Separation Time in accordance
with Suburban’s policies for senior executive officers.
(b) After the Separation Time, in consideration for your agreement to provide
consulting services pursuant to Section 4, your release and waiver of claims
pursuant to Section 5, your covenant not to sue pursuant to Section 6, and your
non-competition and confidentiality agreements pursuant to Section 7, you shall
receive the following payments and benefits for the periods indicated, less any
standard withholding and authorized deductions required by law, which shall be
in lieu of any other payments or benefits to which you otherwise might be
entitled:

  1.   You shall receive the aggregate amount of $1,000,000 during the
Consultancy/Non-Competition Period. A portion of this amount shall be paid to
you in bi-weekly installments, in accordance with Suburban’s general payroll
practices beginning with the first regular payroll date following the Separation
Time, but which in no event shall be later than March 15, 2010. The remainder
portion of this amount shall be paid to you in bi-weekly equal installments
beginning with the first regular payroll date following March 15, 2010 and
ending on the last day of the Consultancy/Non-Competition Period.

  2.   You will receive full cash payments, if and to the extent earned, without
pro-ration, (A) of the bonus target earned under Suburban’s Fiscal 2009
Incentive Plan at the same percentage as that earned under said plan by other
senior management of Suburban (which earned bonus target would, for example, be
$495,000 if 110% of bonus target is earned), and (B) for the 2007, 2008 and 2009
Measurement Periods under the Long Term Incentive Program II (as adopted
effective October 1, 2002) (the “LTIP”) based on your previously established
Target Grants of 4,007 Phantom Units for 2007, 2,989 Phantom Units for 2008 and
3,752 Phantom Units for 2009, such payments to be made (if and to the extent
earned) in accordance with the terms and conditions of the LTIP. Terms used but
not defined in this clause (ii) shall have the meanings ascribed to them in the
LTIP.

 

2



--------------------------------------------------------------------------------



 



  3.   In accordance with Section 5.5 of the Suburban Propane Company
Supplemental Executive Retirement Plan, your benefit age will be adjusted to age
55 effective as of the Separation Time allowing your benefits under such plan to
vest. Said vested benefits, which are valued at approximately $450,000, will be
payable to you, in one lump-sum, within thirty (30) days following the
Separation Time.

  4.   You shall be entitled to receive income tax preparation services provided
and paid for by Suburban for the tax years ending December 31, 2009, 2010 and
2011.

  5.   During the Consultancy/Non-Competition Period, Suburban will continue to
make payments on and insure the vehicle currently leased by Suburban on your
behalf and continue to supply you with a gas card.

  6.   During the Consultancy/Non-Competition Period, Suburban will continue to
purchase, on your behalf supplemental life insurance coverage, payable to your
designated beneficiary at your level of participation at the Separation Time.

  7.   During the Consultancy/Non-Competition Period, Suburban will continue to
pay for your annual physical examinations.

  8.   Your participation in the Suburban Propane Retirement Savings and
Investment Plan shall cease at the Separation Time and neither you nor Suburban
shall be entitled to make any further contributions; provided, however, that
Suburban shall make a “matching payment” of $14,700 in respect of the fiscal
year ending on September 26, 2009 at such time as all other matching payments
are made for such year in accordance with the terms of the Suburban Propane
Retirement Savings and Investment Plan.

  9.   During the Consultancy/Non-Competition Period, you shall be eligible to
continue medical and dental benefits coverage for you and your eligible
dependents at a level comparable to the level of coverage that was provided to
you and your eligible dependents under the Suburban group medical and dental
benefit plans as of the Separation Time. You shall be required to pay the full
cost of such coverage during the period you elect to be covered. Notwithstanding
the foregoing, Suburban shall pay you an amount in cash on a monthly basis equal
to the full premium cost of the elected coverage including an additional amount
such that after the payment of all applicable federal, state and local taxes,
you shall retain an amount equal to the actual cost of the elected medical and
dental coverage. Should you become covered under another employer’s
medical/dental plan during the Consultancy/Non-Competition Period, you must
immediately so notify Suburban, at which time, after a 31-day grace period,
Suburban’s obligations under this paragraph shall cease and be of no further
force or effect.

  10.   In the event of a change of control (within the meaning of Treasury
Regulations Section 1.409A-3(i)(5)) during the Consultancy/Non-Competition
Period, your obligation to provide consulting services pursuant to Section 4
will end (with immediate effect and without any further action of the parties)
and you will be entitled to (A) the immediate payment of any remaining monies
due to you pursuant to clause (i) of this Section 3 and (B) any payments that
are due under Section 6.2 of the LTIP.

 

3



--------------------------------------------------------------------------------



 



4. Consulting Services. During the Consultancy/Non-Competition Period, you shall
provide, as an independent consultant, such (a) transitional assistance and
(b) strategic advice with respect to operational matters and acquisitions,
dispositions and other transactional matters as the Board of Supervisors or the
Chief Executive Officer of Suburban shall reasonably request; provided, however,
that such services shall not be more than 20% of the average level of services
performed by you during the immediately 36 months preceding the Separation Time.
Nothing herein shall prevent you from obtaining full-time employment during the
Consultancy/Non-Competition Period which is not inconsistent with Section 7(a).
5. General Release.
(a) In consideration of the terms hereof, you agree that your acceptance and
execution of this Agreement constitutes a full, complete and knowing release and
waiver of any claims asserted or non-asserted that you now have or now may have
against Suburban arising out of your employment or termination of employment up
to and including the date of this Agreement, including any claims you may have
under state common law for torts or contracts (including wrongful or
constructive discharge, breach of contract, emotional distress) or under
federal, state or local statute, regulation, rule, ordinance or order that
covers or relates to any aspect of employment or discrimination in employment
including, but not limited to the following: Title VII of the Civil Rights Act
of 1964, as amended; Civil Rights Act of 1991; Americans with Disabilities Act;
Equal Pay Act of 1963; Family and Medical Leave Act; Age Discrimination in
Employment Act; Older Worker’s Benefit Protection Act; Worker Adjustment and
Retraining Notification Act; Employee Retirement Income Security Act of 1974;
Occupational Safety and Health Act of 1970; Fair Labor Standards Act; Consumer
Credit Protection Act, Title III; New Jersey Law Against Discrimination; New
Jersey Conscientious Employee Protection Act; New Jersey Worker and Community
Right to Know Act; New Jersey Family Leave Act; New Jersey Worker Health and
Safety Act; New Jersey Civil Rights Act; any comparable state laws which may
apply; any state or federal “whistleblower” statutes or any claim for severance
pay, bonus, salary, Suburban units, sick leave, holiday pay, vacation pay, life
insurance, health or medical insurance or any other fringe benefit, except as
may otherwise be provided in this Agreement.
(b) In addition, you agree that your acceptance and execution of this Agreement
constitutes, on behalf of yourself and your descendants, ancestors, dependents,
heirs, executors, administrators, assigns and successors, a covenant not to sue,
and you fully and forever release and unequivocally discharge Suburban, its
subsidiaries, affiliates, divisions, successors, predecessors and assigns,
together with its and their past and present trustees, supervisors, directors,
officers, agents, attorneys, insurers, employees, unit holders, and
representatives, and all persons acting by, through, under or in concert with
any of them (collectively the “Releasees”) from any and all claims, wages,
demands, rights, liens, agreements, contracts, covenants, actions, suits, causes
of action, obligations, debts, costs, expenses, attorneys’ fees, damages,
judgments, orders or liabilities of whatsoever kind or nature in law, equity or
otherwise, whether now known or unknown, suspected or unsuspected which you now
own, hold, or claim to have, own, or hold or that you at any time heretofore
had, owned, held or claimed to have, own, or hold, against each or any of the
Releasees.

 

4



--------------------------------------------------------------------------------



 



(c) The releases set forth in this Section 5 will not affect any vested rights
you may possess under Section 3 of the Existing Employment Agreement as of the
Separation Time and do not include your right to any claim that you may be able
to assert in order to enforce the provisions of this Agreement, nor do such
releases affect, release or diminish your right to indemnification or directors
& officers insurance.
(d) At the end of the Remaining Period and as condition to the receipt of the
compensation and benefits set forth in Section 3, you shall execute and deliver
to Suburban a supplemental release with respect to any claims, asserted or
non-asserted, that may have arisen during the Remaining Period in the form of
Exhibit A, no later than thirty (30) days following the Separation Time.
6. Covenant Not to Sue. You covenant and agree that you will not, either
individually or in concert with others, file or voluntarily participate or
assist in the prosecution of any judicial, administrative, regulatory or
arbitration proceedings against the Releasees, provided that nothing in this
Agreement shall prevent (a) your participation in any such proceeding where such
participation is required by summons or subpoena or is otherwise compelled by
law, or (b) your challenge to the performance of this Agreement by Suburban in
accordance with Section 20.
7. Non-Competition; Confidential Information.
(a) Non-Competition
(i) During the Consultancy/Non-Competition Period, you shall not, directly or
indirectly, either individually or as owner, partner, investor, agent, director,
officer, employee, consultant, independent contractor or otherwise, except for
the account of and on behalf of Suburban, own, manage, operate, direct, join,
control, be employed by, or participate in the ownership, management, operation
or control of, or be connected in any manner with, including, but not limited
to, holding the positions of shareholder, member, director, officer, consultant,
agent, representative, independent contractor, employee, partner or investor, in
or for any business or enterprise engaged in (A) the domestic retail
distribution of propane and/or home heating oil for residential, commercial,
industrial (including engine fuel), agricultural or other retail users, (B) the
wholesale distribution of propane and/or home heating oil in the United States
or the wholesale brokerage of propane and/or home heating oil in Canada, or
(C) the domestic retail distribution of propane-related and/or home heating oil
supplies or equipment, including home and commercial appliances.
(ii) During the Consultancy/Non-Competition Period, you shall not, directly or
indirectly, either individually or as owner, partner, shareholder, member,
investor, agent, director, officer, employee, consultant, agent, independent
contractor or otherwise, except for the account of and on behalf of Suburban,
solicit, endeavor to entice away from Suburban, or otherwise engage in any
activity to, directly or indirectly, influence, attempt to influence, disrupt or
terminate the relationship of Suburban with, any of its customers, prospective
customers, suppliers, prospective suppliers, employees, prospective employees,
directors, independent contractors, representatives, agents or other persons or
entities with a past, present or prospective relationship with Suburban.
(iii) Nothing in this Section 7 shall be construed to prevent you from owning as
an investment not more than 0.5% of a class of equity or debt securities issued
by any competitor of Suburban, which securities are publicly traded and
registered under Section 12 of the Securities Exchange Act of 1934.

 

5



--------------------------------------------------------------------------------



 



(b) Proprietary Information
You shall keep confidential any and all “confidential or proprietary
information” (as defined hereinafter) of Suburban, whether received prior to the
Separation Time or thereafter (in connection with your consulting services or
otherwise) and shall not, other than in connection with the business of Suburban
or as required, in the opinion of counsel, by law or an order of a court or
regulatory agency, directly or indirectly, disclose any such information to any
person or entity, or use the same in any way and then, only after as much notice
is provided to Suburban as is practicable under the circumstances. At the
Separation Time you shall promptly return to Suburban all property, keys, notes,
memoranda, writings, lists (including customer lists), files, reports,
correspondence, logs, machines, software, technical data or any other tangible
product or document which has been produced by, received by, or otherwise
submitted to you by Suburban at any time. For purposes of this Agreement,
“confidential or proprietary information” means any information relating to
Suburban which is not generally available from sources outside Suburban (other
than as a result of disclosure by you).
(c) Suburban’s Remedies for Breach
It is recognized that damages in the event of breach of this Section 7 by you
would be difficult to ascertain, and it is therefore agreed that Suburban, in
addition to and without limiting any other remedy or right either may have,
shall have the right to an injunction or other equitable relief in any court of
competent jurisdiction, enjoining any such breach or prospective breach. The
existence of this right shall not preclude any other rights and remedies at law
or in equity which Suburban may have. Suburban shall not be required to post any
bond in connection with the foregoing. You acknowledge and agree that the
provisions of this Section 7 are reasonable and necessary for the successful
operation of Suburban and that Suburban would not have entered into this
Agreement if you had not agreed to the provisions of this Section 7.
(d) Enforceability
The covenants set forth in Sections 7(a) and Section 7(b) shall be construed as
independent of any of the other provisions contained in this Agreement and shall
be enforceable as aforesaid, notwithstanding the existence of any claim or cause
of action by you against Suburban, whether based on this Agreement or otherwise.
In the event that any of the provisions of this Section 7 should ever be
adjudicated to exceed the time or other limitations permitted by applicable law,
then such provisions shall be deemed reformed in any jurisdiction to the time or
other limitations permitted by applicable law. The provisions of this Section 7
shall survive the expiration or the termination of this Agreement. If Suburban
asserts a claim against you for violation of any covenant set forth in Section
7(a) or Section 7(b) and you prevail on the merits in a material respect on such
claim, Suburban shall pay the reasonable attorneys’ fees and costs incurred by
you in connection with such claim.

 

6



--------------------------------------------------------------------------------



 



8. Cooperation. You agree that following your execution of this Agreement, at
Suburban’s request, you shall assist and advise Suburban in any investigation
which may be performed by Suburban or any governmental agency and any litigation
in which Suburban may become involved. Such assistance shall include your being
reasonably available for interviews by Suburban or its counsel, deposition
and/or court appearances at Suburban’s request. Suburban shall attempt to
schedule such assistance at mutually convenient times and places, taking into
account any employment constraints that you may have. Suburban shall reimburse
you for reasonable out-of-pocket expenses, such as telephone, travel, lodging
and meal expenses, incurred by you at Suburban’s request, consistent with
Suburban’s generally applicable policies for employee expenses.
9. Non-Disparagement. You agree that you will not make any false, disparaging or
derogatory statements about Suburban or its officers, supervisors, directors, or
employees to any third parties (including, but not limited to, investors,
customers or employees of Suburban; potential investors, customers or employees
of Suburban; competitors; suppliers; or vendors) or through any medium
(including, but not limited to, trade publications, newspapers, or the
internet). Suburban agrees that it will not make any false, disparaging or
derogatory statements about you to any third parties or through any medium
(including, but not limited to, trade publications, newspapers, or the
internet).
10. Public Disclosure. You acknowledge that the MLP shall issue a press release
and file a current report on Form 8-K (the “8-K”) with respect to your
separation from Suburban and that this Agreement shall be filed as an exhibit to
the 8-K or to the next quarterly report on Form 10-Q. In connection with the
8-K, you confirm that you have no disagreements with Suburban on any matter
relating to the Suburban’s operations, policies or practices.
11. No Admission. Neither by offering to make nor by making this Agreement does
either party admit any failure of performance, wrongdoing, or violation of law.
12. Opportunity to Consult Counsel; Construction. You acknowledge that before
entering into this Agreement, you have consulted with your attorney and you have
had a sufficient amount of time to consider the terms of this Agreement. You
further acknowledge that you have entered into this Agreement of your own free
will, and that no promises or representations have been made to you by any
person to induce you to enter into this Agreement other than the express terms
set forth herein. You further acknowledge that you have read this Agreement and
understand all of its terms, including the release of claims set forth in
Section 5 above. Both you and Suburban have cooperated in the drafting and
preparation of this Agreement. Hence, in any construction to be made of this
Agreement, the same shall not be construed against any party on the basis that
the party was the drafter.
13. Miscellaneous. This Agreement shall be governed by and construed in
accordance with the laws of the State of New Jersey, without giving effect to
the conflicts of laws principles thereof. The captions of this Agreement are not
part of the provisions hereof and shall have no force or effect. This Agreement
may not be amended or modified otherwise than by a written agreement executed by
both parties hereto or their respective successors and legal representatives.

 

7



--------------------------------------------------------------------------------



 



14. Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party, reputable overnight
courier or by registered or certified mail, return receipt requested, postage
prepaid, addressed as follows:
If to Mark A. Alexander:
Mark A. Alexander
c/o Suburban Propane Partners, L.P.
One Suburban Plaza
240 Route 10 West
P.O. Box 206
Whippany, NJ 07981-0206
If to Suburban:
Suburban Propane, L.P.
One Suburban Plaza
240 Route 10 West
Whippany, New Jersey 07981-0206
Attention: Paul Abel, Vice President, General Counsel and Secretary
or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
15. Enforceability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms or provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction.
16. Withholding Taxes. Notwithstanding any other provision of this Agreement to
the contrary, Suburban or other payor may withhold from any amounts payable
under this Agreement such taxes or other amounts as shall be required to be
withheld pursuant to any applicable law or regulation.
17. Non-Waiver. Either party’s failure to insist upon strict compliance with any
provision hereof shall not be deemed to be a waiver of such provision or any
other provision hereof.
18. Entire Agreement. This Agreement contains the entire understanding of the
parties hereto with respect to the subject matter hereof and thereof and
supersedes all prior agreements between the parties, whether oral or written,
except as expressly referred to in Section 3.
19. Successors; Binding Effect; Assignment. This Agreement shall be binding upon
and inure solely to the benefit of the parties hereto and their respective
successors, permitted assigns, heirs, distributees and legal representatives,
including any partnership, corporation or other business organization with which
Suburban may merge or consolidate and Suburban will require any successor to all
or substantially all of the business or assets of Suburban to expressly assume
and agree to perform this Agreement in the same manner as Suburban would be so
required to do. Nothing in this Agreement, express or implied, is intended to
confer upon any other person or entity any rights or remedies of any nature
whatsoever under or by reason of this Agreement. Insofar as you are concerned,
this contract, being personal, cannot be assigned.

 

8



--------------------------------------------------------------------------------



 



20. Arbitration. Any controversy, dispute or claim arising under this Agreement
or any breach thereof (other than in connection with Section 7 hereof) shall be
settled by arbitration conducted in New York City in accordance with the
Employment Dispute Resolution Rules of the American Arbitration Association, and
judgment upon any award rendered by the arbitrator may be entered by any federal
or state court having jurisdiction thereof. Any such arbitration shall be
conducted by a single arbitrator who shall be a member of the National Academy
of Arbitrators. If the parties are unable to agree upon an arbitrator, then an
arbitrator shall be appointed in accordance with the rules of the American
Arbitration Association. The parties intend that this Agreement to arbitrate be
valid, enforceable and irrevocable and that any determination reached pursuant
to the foregoing procedure shall be final and binding on the parties absent
fraud. Each party shall pay its own costs and expenses of such arbitration and
the fees and expenses of the arbitrator shall be borne equally by the parties,
except that the arbitrator shall be entitled to award the reasonable attorneys’
fees and costs and the reasonable costs of arbitration to the party that
prevails in such arbitration in any material respect.
21. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Facsimile signatures are as effective as
originals.
22. Revocation Notice. You agree and understand that you have twenty-one
(21) days from the receipt of this Agreement to review and return this Agreement
to Suburban’s Human Resources Department in Whippany, New Jersey and seven
(7) days following your signing of this Agreement to revoke the Agreement by
delivering a signed revocation notice.
23. Delay in Payments Required by Section 409A of the Code. Notwithstanding any
provisions herein to the contrary, if all or any portion of the payments due
pursuant to Section 3 hereof are reasonably determined to be “nonqualified
deferred compensation” subject to Section 409A of the Code and Suburban
determines that you are a “specified employee” (as defined in Section
409A(a)(2)(B)(i) of the Code and the other guidance promulgated thereunder),
then such payments shall commence on the first regular payroll date on or
immediately following the first day of the seventh month following your
“separation from service”, as defined in Treasury Regulation Section
1.409A-1(h), including the default presumptions and the first of such payments
shall include all amounts otherwise payable prior to the first payment date but
for the application of this Section 23.
24. Installments as Separate Payment. If under this Agreement, an amount is paid
in two or more installments, for purposes of Section 409A of the Code, each
installment shall be treated as a separate payment.

 

9



--------------------------------------------------------------------------------



 



25. Payments for Reimbursements and In-Kind Benefits. All reimbursements for
costs and expenses under this Agreement shall be paid in no event later than the
end of the calendar year following the calendar year in which you incur such
expense. With regard to any provision herein that provides for reimbursement of
costs and expenses or in-kind benefits, except as permitted by Section 409A of
the Code, (i) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, and (ii) the amount of
expenses eligible for reimbursements or in-kind benefits provided during any
taxable year shall not affect the expenses eligible for reimbursement or in-kind
benefits to be provided in any other taxable year, provided, however, that the
foregoing clause (ii) shall not be violated with regard to expenses reimbursed
under any arrangement covered by Section 105(b) of the Code solely because such
expenses are subject to a limit related to the period the arrangement is in
effect.
Very truly yours,

            SUBURBAN PROPANE PARTNERS, L.P.
      By:  /s/ HAROLD R. LOGAN, JR.         Harold R. Logan, Jr.        Title: 
Chairman of the Board of Supervisors   

ACCEPTED AND AGREED
as of the date first written above:

     
/s/ MARK A. ALEXANDER
   
 
Mark A. Alexander
   

 

10



--------------------------------------------------------------------------------



 



[FORM OF SUPPLEMENTAL RELEASE]
[Letterhead of Suburban Propane Partners, L.P.]
September 27, 2009
Mr. Mark A. Alexander
Chief Executive Officer
Suburban Propane Partners, L.P.
24 Route 10 West
Whippany, New Jersey 07981-0206
Dear Mr. Alexander:
This supplemental release agreement (the “Supplemental Release”) supplements
that certain agreement between you and Suburban Propane Partners, L.P., dated
April 22, 2009 (the “Separation Agreement”), which reflects our mutual
understanding and agreement as to the arrangements relating to your separation
from Suburban Propane Partners, L.P. (the “MLP”) and its subsidiaries
(collectively with the MLP, “Suburban”) as of the end of the current fiscal
year. Terms used but not otherwise defined in this Supplemental Release have the
meanings ascribed to them in the Separation Agreement.
In accordance with the term of Section 5(d) of the Separation Agreement and as a
condition to the receipt of the compensation and benefits set forth in Section 3
of the Separation Agreement, you hereby agree as follows:
(a) Your acceptance and execution of this Supplemental Release constitutes a
full, complete and knowing release and waiver of any claims asserted or
non-asserted that you now have or now may have against Suburban arising out of
your employment or termination of employment up to and including the Separation
Time, including any claims you may have under state common law for torts or
contracts (including wrongful or constructive discharge, breach of contract,
emotional distress) or under federal, state or local statute, regulation, rule,
ordinance or order that covers or relates to any aspect of employment or
discrimination in employment including, but not limited to the following: Title
VII of the Civil Rights Act of 1964, as amended; Civil Rights Act of 1991;
Americans with Disabilities Act; Equal Pay Act of 1963; Family and Medical Leave
Act; Age Discrimination in Employment Act; Older Worker’s Benefit Protection
Act; Worker Adjustment and Retraining Notification Act; Employee Retirement
Income Security Act of 1974; Occupational Safety and Health Act of 1970; Fair
Labor Standards Act; Consumer Credit Protection Act, Title III; New Jersey Law
Against Discrimination; New Jersey Conscientious Employee Protection Act; New
Jersey Worker and Community Right to Know Act; New Jersey Family Leave Act; New
Jersey Worker Health and Safety Act; New Jersey Civil Rights Act; any comparable
state laws which may apply; any state or federal “whistleblower” statutes or any
claim for severance pay, bonus, salary, Suburban units, sick leave, holiday pay,
vacation pay, life insurance, health or medical insurance or any other fringe
benefit, except as may otherwise be provided in this Agreement.

 

 11 



--------------------------------------------------------------------------------



 



(b) In addition, you agree that your acceptance and execution of this
Supplemental Release constitutes, on behalf of yourself and your descendants,
ancestors, dependents, heirs, executors, administrators, assigns and successors,
a covenant not to sue, and you fully and forever release and unequivocally
discharge Suburban, its subsidiaries, affiliates, divisions, successors,
predecessors and assigns, together with its and their past and present trustees,
supervisors, directors, officers, agents, attorneys, insurers, employees, unit
holders, and representatives, and all persons acting by, through, under or in
concert with any of them (collectively the “Releasees”) from any and all claims,
wages, demands, rights, liens, agreements, contracts, covenants, actions, suits,
causes of action, obligations, debts, costs, expenses, attorneys’ fees, damages,
judgments, orders or liabilities of whatsoever kind or nature in law, equity or
otherwise, whether now known or unknown, suspected or unsuspected which you now
own, hold, or claim to have, own, or hold or that you at any time heretofore
had, owned, held or claimed to have, own, or hold, against each or any of the
Releasees.
(c) The releases set forth in this Supplemental Release will not affect any
vested rights you may possess under Section 3 of the Existing Employment
Agreement as of the Separation Time and do not include your right to any claim
that you may be able to assert in order to enforce the provisions of the
Separation Agreement, nor do such releases affect, release or diminish your
right to indemnification or directors & officers insurance.
(d) You agree and understand that you have twenty-one (21) days from the receipt
of this Supplemental Release to review and return this Supplemental Release to
Suburban’s Human Resources Department in Whippany, New Jersey and seven (7) days
following your signing of this Supplemental Release to revoke the Supplemental
Release by delivering a signed revocation notice.
Very truly yours,

            SUBURBAN PROPANE PARTNERS, L.P.
      By:           Harold R. Logan, Jr.
Title: Chairman of the Board of Supervisors           

ACCEPTED AND AGREED
as of the date first written above:

     
 
Mark A. Alexander
   

 

12